IN THE SUPREME COURT OF THE STATE OF DELAWARE


    JOSE BEZAREZ,                               §
                                                §
           Defendant Below,                     §   No. 16, 2021
           Appellant,                           §
                                                §
           v.                                   §   Court Below–Superior Court
                                                §   of the State of Delaware
    STATE OF DELAWARE,                          §
                                                §   Cr. ID No. 0702002298 (N)
           Plaintiff Below,                     §
           Appellee.                            §
                                                §

                               Submitted: June 11, 2021
                               Decided:   August 10, 2021
                               Corrected: August 11, 2021

Before SEITZ, Chief Justice; VALIHURA and MONTGOMERY-REEVES,
Justices.

                                            ORDER

         After careful consideration of the appellant’s opening brief, the State’s motion

to affirm, and the Superior Court record, we conclude that the judgment below

should be affirmed on the basis of and for the reasons assigned in the Superior

Court’s December 16, 2020 order summarily dismissing the appellant’s fourth

motion for postconviction relief.1




1
    State v. Bezarez, 2020 WL 7393240 (Del. Super. Ct. Dec. 16, 2020).
     NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.

                                 BY THE COURT:

                                 /s/ Collins J. Seitz, Jr.
                                       Chief Justice




                                   2